743 N.W.2d 563 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Edward Lee KEITH, Defendant-Appellant.
Docket No. 134939. COA No. 270873.
Supreme Court of Michigan.
January 24, 2008.
On order of the Court, the application for leave to appeal the August 21, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE that part of the judgment of the Court of Appeals remanding the case to the Wayne Circuit Court for completion of a sentence departure evaluation report. Defendant was sentenced on May 26, 2006, almost a year after the July 13, 2005 effective date of the amendment to MCR 6.425(D)(1) eliminating the requirement that the court complete a sentence departure evaluation report on a form prescribed by the State Court Administrator. Therefore, it was sufficient that the trial court stated on the record a substantial and compelling reason for an upward departure. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.